            IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
                                   NORTH CAROLINA



     DANIEL A. ROZENBLATT, individually, an
     derivatively on behalf of Nominal Defendant,               Case No. 5:19-CV-436-D
     THE PAVILION EAST AT LAKEVIEW
     PARK OWNERS ASSOCIATION, INC.

                                     Plaintiff,       ORDER GRANTING JOINT MOTION TO
      vs.                                                        DISMISS

      RAM REALTY ASSOCIATES III, LLC, a
      Delaware limited liability company; et al

                                   Defendants,

      and

     THE PAVILION EAST AT LAKEVIEW
     PARK OWNERS ASSOCIATION, INC., a
     North Carolina nonprofit corporation,

                             Nominal Defendant.



             THIS MATTER came before the undersigned on a Joint Motion to Dismiss and it appears
     to the Court that appropriate parties have been notified of the Motion and do not object to it.
i
I-          IT IS THEREFORE ORDERED that all claims against all Defendants, including the
     Nominal Defendant, in this matter are dismissed with prejudice with each party to bear its own
     costs.

              SO ORDERED. This    1ca   day of October, 2019
